Citation Nr: 1745837	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  16-10 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1957 to December 1957.  Thereafter, he served in the United States Army Reserve.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2013 rating decision denying the claim to reopen the claim for entitlement to service connection for a left knee disability.

The claim for entitlement to service connection for a left knee disability was originally denied in April 2000.  In November 2001, the RO declined to reopen the service connection claim.  In January 2006, the RO confirmed and continued its decision.  

The Veteran then filed a substantive appeal of the decision, and in August 2007, the Board reopened the Veteran's claim based on the submission of new and material evidence, and denied the claim on the merits based on the absence of evidence of a link between the Veteran's left knee disability and his active duty service.  

In April 2012, the Veteran filed a claim to reopen the case based on new and material evidence, which the RO denied in January 2013 based on a finding that the evidence submitted was new but not material.  

The Veteran testified at an April 2007 hearing before a Veterans Law Judge, who is no longer employed by the Board, and also at an April 2017 hearing before the undersigned Veterans Law Judge.  Transcripts of the April 2007 and April 2017 hearings are of record.

The Board also notes that at the April 2007 hearing, the Veteran indicated that he was experiencing hip pain due to his current knee disability, upon which the current appeal is based.  The Agency of Original Jurisdiction (AOJ) should assist the Veteran with filing a formal claim for service connection on the issue of the hip pain, if the Veteran chooses to pursue such a claim. 

Finally, at the April 2017 videoconference hearing, the Board granted the Veteran's request to advance this appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In August 2007, the Board declined the claim for entitlement to service connection for a left knee disability due to an absence of nexus evidence linking the Veteran's current left knee disability and his left knee injury in service.

2. Evidence received since the August 2007 Board decision relates to a previously unestablished fact necessary to substantiate the claim for entitlement to service connection for a left knee disability. 


CONCLUSIONS OF LAW

1. The August 2007 Board decision that denied the claim for entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.156 (b), 20.1103 (2016).

2. Evidence received since the August 2007 Board decision is new and material and the claim for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran's application to reopen the claim of entitlement to service connection for a left knee disability is granted.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers that bear directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Here, the Board denied the claim for entitlement to service connection for a left knee disability in August 2007.  In its August 2007 decision, the Board denied the claim due to a finding of no evidence showing that the left knee disability was related to the Veteran's active duty service or was incurred within 1 year of active duty military discharge.

In April 2012, the Veteran sought to reopen his claim for entitlement to service connection for a left knee disability.  The evidence received since the final August 2007 Board decision includes an October 2007 letter from the Veteran stating that he injured his left knee in basic training at Fort Chaffee in Arkansas, and that after he was discharged from the military in 1957, he was treated by doctors for his left knee injury starting from December 1957.  See October 2007 Letter from Veteran.  He further identified the doctors who treated him, including for his left knee, specifically listing their names and location.  See id.  

The Board finds the evidence, specifically, the information regarding the names and locations of physicians who treated his knee starting from within 1 year of his active duty military discharge, new, as they were not previously submitted to agency decision makers.  The evidence is also material as it addresses a reason for the Board's August 2007 decision, that is, the issue of a link between the Veteran's left knee disability and his military service.  Accordingly, the claim is reopened.


ORDER

The application to reopen the claim for entitlement to service connection for a left knee disability is granted.



REMAND

Although further delay is regrettable, the Board finds that the issue of entitlement to service connection for a left knee disability must be remanded for further development.

The Veteran reported to have been treated by doctors, including for his left knee, starting from within 1 year after he left active duty military service, and identified these doctors by listing their names and respective locations.  See October 2007 Letter from Veteran.  

Moreover, in a March 2016 statement, the Veteran also stated:  

If you look at my VA medical records from my first visit to now, you will see continuous documentation showing I have a chronic problem with my left knee.  In lay terms, it's basically gone.  The VA doctors have continuously told me that they can see that the damage I have today came from a various serious injury that I suffered many years previously.

March 2016 Veteran's statement.  

The Board finds the Veteran is competent to establish when he began seeing treating doctors for his knee, and there is no evidence that these statements are not credible, as they have been consistent with his other statements of record.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, treatment records from these doctors have not been associated with the claims folder.  In fact, it is unclear from the record whether the RO ever sent the Veteran any authorizations for the release of these records.  Moreover, the VA records that are on file only date back to 2005.  

Thus, the Board must remand the claim to obtain the Veteran's medical records from the medical providers the Veteran identified in his October 2007 letter, and any outstanding VA medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (The duty to assist includes assisting the claimant in the procurement of relevant records).  

Furthermore, while the Board notes that the Veteran's service treatment records are unavailable, it is unclear as to why they are missing.  Though the Veteran has been led to presume that the records may have been destroyed in the July 1973 fire at the National Personnel Records Center (NPRC), no such formal finding or documentation stating so is of record.  

Instead, there is on file a March 2005 memo from the NPRC stating that the Veteran's service medical records are not in their files because the "medical record has been loaned to the Department of Veterans Affairs."  The March 2005 NPRC memo further states:  "We suggest that you contact the nearest VA Regional Office to obtain copies of the [loaned] records."  

Additionally, subsequent to the issuance of the March 2005 NPRC memo, an April 2005 VA memo was issued that states: "all procedures have been correctly followed in attempting to procure service records" and further efforts to obtain these records would be "futile."  

However, the April 2005 VA memo does not state which attempts to procure the service records have been made, including whether the VA Regional Office was ever contacted specifically in an effort to obtain the Veteran's service records that were apparently on loan from the NPRC, as advised in the March 2005 NPRC memo.  

As such, further development to obtain the Veteran's service records, and at least a proper formal finding of unavailability if these records cannot be obtained, is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary assistance from the Veteran, obtain any treatment records from the medical treating providers the Veteran identified in his October 2007 letter.

2. Obtain any outstanding VA medical records, which are dated from January 2013.

3. Obtain service treatment records, including in accordance with the March 2005 NPRC memo instructions.  All attempts to secure this evidence, to include any negative response, must be documented in the claims file.  In compliance with 38 C.F.R. § 3.159 (c) (2) (2016), the AOJ must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless it concludes that the records sought do not exist or that further efforts to obtain those records would be futile. 

If, after all procedurally appropriate actions to locate and secure the records have been made and the AOJ concludes that such records do not exist, that further efforts to obtain the records would be futile, the AOJ must make a formal finding to that effect.  The AOJ must notify the Veteran of (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159 (e).  The Veteran must then be given an opportunity to respond.

4. After completing the above action, the AOJ should conduct any other indicated development.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion.

5. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


